Exhibit 10.5

MORTGAGE AND NOTE MODIFICATION AND RENEWAL AGREEMENT

THIS MORTGAGE AND NOTE MODIFICATION AND RENEWAL AGREEMENT (the “Agreement”) is
executed this 11th day of July, effective the 11th day of July, 2013, by ODYSSEY
MARINE EXPLORATION, INC., a Nevada corporation (the “Mortgagor”), whose address
is: 5215 West Laurel Street, Tampa, Florida 33607, in favor of FIFTH THIRD BANK,
an Ohio banking corporation (the “Lender”), whose address is: 201 East Kennedy
Boulevard, Tampa, Florida 33602, and is made in reference to the following
facts:

RECITALS

(A) Lender is the owner and holder of a Promissory Note granted by Mortgagor
dated July 11, 2008, in the original principal amount of $2,580,000.00, having a
current principal balance of $1,302,000.00 (the “Note”).

(B) The Note is secured by: (1) a Mortgage and Security Agreement executed by
Mortgagor, dated July 11, 2008, and recorded in O.R. Book 18749, Page 903, of
the Public Records of Hillsborough County, Florida (the “Mortgage”), encumbering
the real property described therein (the “Property”); and (2) an Assignment of
Rents, Leases, Contracts, Accounts and Deposits executed by Odyssey Marine
Exploration, Inc., dated July 11, 2008, and recorded in O.R. Book 18749, Page
918, of the Public Records of Hillsborough County, Florida (the “Assignment”).
All of the foregoing loan documents are herein collectively referred to as the
“Loan Documents”.

(C) Mortgagor has requested that the Lender extend and renew the indebtedness,
and Lender has agreed to such extension and renewal subject to the terms and
conditions set forth below.

 

 

Note to Recorder: Documentary stamp taxes and intangible taxes have been
previously paid on the recording of the Mortgage defined in Recital (B) hereof
for the amount of the Note being renewed hereunder.

Prepared by and Return to:

Kenneth E. Thornton, Esq.

Fisher & Sauls, P.A.

100 Second Avenue S. #701

St. Petersburg, FL 33701



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration in hand paid to each of the parties hereto by the others,
the receipt and adequacy of which is hereby mutually acknowledged by each of
them, the parties do hereby covenant and agree as follows:

1. Recitals. The parties acknowledge that the statements contained in the
Recitals are true and correct and the Recitals by this reference are made a part
of this Agreement.

2. Warranty of Title. Mortgagor warrants and represents to Lender that there are
no liens, leases or encumbrances affecting the collateral for the Note other
than the following:

(a) The Mortgage;

(b) Ad valorem taxes for the year 2012 and for all subsequent years;

3. Confirmation of Principal. Lender and Mortgagor confirm that the current
aggregate principal balance outstanding on the Note is $1,302,000.00.

4. Renewal of Note. The Note is hereby renewed in the amount of $1,302,000.00
(the “Loan”) pursuant to the terms of that certain Renewal Commercial Promissory
Note of even date herewith (the “Renewal Note”), executed and delivered to
Lender by Mortgagor, the terms of which are by this reference incorporated
herein, which Renewal Note matures on July 11, 2016.

5. Security. To secure the payment of the Renewal Note, Mortgagor hereby
confirms, grants and conveys unto Lender the first lien of the Mortgage as
security for the Renewal Note. The Mortgage further secures any and all sums due
or which may become due from Mortgagor or Mortgagor to Lender under: (a) the
Loan Documents; (b) the performance of all terms, conditions and covenants set
forth in the Mortgage and the other Loan Documents; (c) the repayment of all
sums due or that may become due under or in connection with any present or
future agreement between Mortgagor and Lender.

6. Costs, Expenses. Mortgagor shall pay all costs of this Agreement including
but not limited to (a) all out-of-pocket expenses of Lender in connection with
the preparation, execution, delivery and recording hereof, including reasonable
fees and disbursements of counsel to Lender, (b) cost of a title policy insuring
the lien of the Mortgage after recording this Agreement, and (c) costs of
collection (including reasonable counsel fees) in case default is made in any
loan herein described.

7. Representations. Mortgagor hereby represents to Lender that:

(a) Financial Condition. The financial statements heretofore furnished to Lender
are complete and correct and fairly represent the financial condition

 

2



--------------------------------------------------------------------------------

of Mortgagor as of the dates of said financial statements for the periods ending
on said dates. Mortgagor has no material contingent obligations, liabilities for
taxes, long-term leases or unusual forward or long-term commitments not
disclosed by, or reserved against in, said financial statements, and at the
present time there are no material unrealized or anticipated losses from any
unfavorable commitments of Mortgagor. Said financial statements were prepared in
accordance with generally accepted principles and practices of accounting
consistently maintained throughout the periods involved. Since the date of the
latest of such statements, there has been no material adverse change in the
financial condition of Mortgagor from that set forth in said statements as of
that date.

(b) Litigation. There are no suits or proceedings pending, or to the knowledge
of Mortgagor threatened, against or affecting Mortgagor which, if adversely
determined, would have a material adverse effect on the financial condition or
business of Mortgagor and there are no proceedings by or before any governmental
commission, board, bureau or other administrative agency pending or, to the
knowledge of Mortgagor threatened, against Mortgagor.

(c) Compliance. Mortgagor has complied with all land use, building, zoning,
OSHA, ADA, environmental, pollution and other laws, rules, ordinances and
regulations promulgated by any governmental authority and applicable to the
Property.

8. Rate Management Documents and Obligations. The Renewal Note may be subject to
certain ISDA Master Agreements, swap documents, related agreements, documents
and the like together with all related schedules and confirmations which may be
entered into now or in the future between Mortgagor and Lender and/or its
affiliates (collectively, the “Swap Documents”). Any and all indebtedness, fees,
costs, expenses, and obligations now or hereafter due under the Swap Documents,
including, but not limited to any breakage fees, other amounts as may be
necessary in order to restructure or unwind the swap transactions or the like
are hereafter collectively referred to as the “Swap Obligations”. Mortgagor
shall at all times maintain the Swap Documents in full force and effect, and
promises to promptly pay all Swap Obligations, and perform all of the covenants
and obligations under the Swap Documents. Any default under the Swap Documents
or failure to pay the Swap Obligations when due shall be a default under the
Renewal Note. The payment and performance of the Renewal Note, the Swap
Documents and Swap Obligations are all secured by the Mortgage and other
security agreements.

9. Warranties. Mortgagor hereby affirms and warrants that all of the warranties
made in the Renewal Note, Mortgage (as modified) and the other Loan Documents,
and any other documents or instruments recited herein or executed with respect
thereto directly or indirectly, are true and correct as of the date hereof and
that Mortgagor is not in default of any of the foregoing nor aware of any
default with respect thereto, and that Mortgagor has no defenses or rights of
offset with respect to any indebtedness to Lender. Mortgagor hereby releases
Lender from any cause of action against it existing as of the date of execution
hereof. The rights and defenses being

 

3



--------------------------------------------------------------------------------

waived and released hereunder include without limitation any claim or defense
based in the Lender having charged or collected interest at a rate greater than
that allowed to be contracted for by applicable law as changed from time to
time, provided, however, in no event shall such waiver and release be deemed to
change or modify the terms of the Loan Documents which provide that sums paid or
received in excess of the maximum rate of interest allowed to be contracted for
by applicable law, as changed from time to time, reduce the principal sum due,
said provision to be in full force and effect.

10. Lien. Mortgagor represents that the liens of the Loan Documents are valid
liens on the properties described therein, as modified hereby, and with a
priority as stated therein. If at any time Lender shall determine that the lien
priority of its Loan Documents as stated therein is invalid or in jeopardy, or
if at any time Lender is unable to obtain title insurance insuring such liens as
valid liens with the priority stated therein on the collateral described
therein, then Lender shall have the option of declaring the entire indebtedness
secured by the Loan Documents, together with all accrued interest to be
immediately due and payable in full.

11. Novation. It is the intent of the parties that this instrument shall not
constitute a novation and shall in no way adversely affect the lien priority of
the Mortgage and other Loan Documents referred to above. In the event that this
Agreement, or any part hereof, shall be construed by a court of competent
jurisdiction as operating to affect the lien priority of said Mortgage or other
Loan Documents, or any of them, over the claims which would otherwise be
subordinate thereto, then to the extent so ruled by such court, and to the
extent that third persons acquiring an interest in such property as is
encumbered by the Mortgage or other Loan Documents between the time of execution
of the Mortgage or other Loan Documents, and the execution hereof, are
prejudiced thereby, this Agreement, or such portion hereof as shall be so
construed, shall be void and of no force and effect and this Agreement shall
constitute, as to that portion, a subordinate lien on the collateral described
therein, incorporating by reference the terms of the Mortgage and other Loan
Documents, and which Mortgage and other Loan Documents then shall be enforced
pursuant to the terms therein contained, independent of this Agreement;
provided, however, that notwithstanding the foregoing, the parties hereto, as
between themselves, shall be bound by all terms and conditions hereof until all
indebtedness owing from the Mortgagor, if any, to the Lender shall have been
paid in full.

12. State Taxes. Mortgagor shall be liable for the full amount of any
documentary stamps, intangible tax, interest and penalties, if any, levied by
the State of Florida incident to the loan transactions and modifications
described in this Agreement. If the same be not promptly paid by Mortgagor when
levied by the State of Florida, Lender may (without obligation to do so) pay the
same. All such sums advanced by Lender shall be secured by the lien of the
Mortgage.

13. Consent and Waiver. Mortgagor thereby consents to the foregoing and agrees
that the execution of this Agreement shall in no manner or way whatsoever impair
or otherwise adversely affect Mortgagor’s liability to the Lender under the
Renewal Note, the Mortgage or any other instrument set forth in the Recitals or
herein, all as modified by this Agreement.

 

4



--------------------------------------------------------------------------------

14. Cross Document Default. Any default under the terms and conditions of this
Agreement or of any instrument set forth herein or contemplated by this
Agreement shall be and is a default under every other instrument set forth
herein or contemplated by this Agreement.

15. Ratification. Except as modified by this Agreement, Mortgagor hereby
ratifies and confirms the continued validity and viability of all terms,
conditions and obligations set forth in the Loan Documents and all other
instruments executed in connection with the Renewal Note, all as modified by
this Agreement.

16. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity only, without invalidating the remainder of such provision or of the
remaining provisions of this Agreement.

17. Florida Contract. The Agreement shall be deemed a Florida contract and shall
be construed according to the laws of the State of Florida, regardless of
whether this Agreement is executed by certain of the parties hereto in other
states.

18. Binding Effect. This Agreement shall bind the successors and assigns to the
parties hereto and constitutes the entire understanding of the parties, which
may not be modified except in writing.

19. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original.

20. WAIVER OF JURY TRIAL. NO PARTY TO THE MORTGAGE OR ANY ASSIGNEE, SUCCESSOR,
HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON
OR ARISING OUT OF THE MORTGAGE, ANY RELATED AGREEMENT OR INSTRUMENT, ANY OTHER
COLLATERAL FOR THE INDEBTEDNESS SECURED HEREBY OR THE DEALINGS OR THE
RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM. NO PARTY OR ANY
ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS
OF THIS PARAGRAPH HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED
WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH
WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement and
shall be deemed to have executed such on the day and year first above written.

 

WITNESSES:     MORTGAGOR:     ODYSSEY MARINE EXPLORATION, INC.,     a Nevada
corporation

 

    By:  

 

Signature of Witness       Michael Holmes,

 

      as its Chief Financial Officer Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

    Print or type name of Witness      

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this      day of July, 2013,
by Michael Holmes, as Chief Financial Officer of ODYSSEY MARINE EXPLORATION,
INC., a Nevada corporation, on behalf of the corporation.

 

 

  Personally known    

 

 

  Florida Driver’s License     Notary Public

 

  Other Identification Produced      

 

     

 

 

 

      Print or type name of Notary        

(SEAL)

[CONTINUED ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

[MORTGAGE AND NOTE MODIFICATION AGREEMENT CONTINUED]

 

WITNESSES:     BANK:     FIFTH THIRD BANK,     an Ohio banking corporation

 

    By:  

 

Signature of Witness       Daniel Riley, as its Vice President

 

      Print or type name of Witness      

 

      Signature of Witness      

(CORPORATE SEAL)

 

    Print or type name of Witness      

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this      day of July, 2013,
by Daniel Riley, as Vice President of FIFTH THIRD BANK, an Ohio banking
corporation, on behalf of the Lender.

 

 

  Personally known    

 

 

  Florida Driver’s License     Notary Public

 

  Other Identification Produced      

 

     

 

 

 

      Print or type name of Notary        

(SEAL)

ATTACHMENT:

EXHIBIT “A” - Legal Description

 

7